The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 1, in the heading immediately preceding paragraph [0004] and page 5, in the heading therein, note that --OF THE INVENTION-- should be inserted after “SUMMARY” (i.e. page 1) and inserted after “DETAIL DESCRIPTION” (i.e. page 5), respectively at these instances for consistency with PTO guidelines. Page 5, in paragraph [0046], second, 5th lines therein, note that the respective pronouns “its” (i.e. second line therein) and “they” (i.e. 5th line therein) should be rewritten to indicate the intended feature, at these instances for clarity and completeness of description. Page 6, in paragraph [0049], 17th line therein, note that the recitation of “its driving device” should be rewritten as --the driving device thereof-- for an appropriate characterization; 19th line therein, note that --tilt-- should be inserted after “this” for an appropriate characterization. Page 7, in paragraph [0052], 4th line therein, note that the pronoun “it” should be rewritten as --the RF signal-- for an appropriate characterization. Page 8, in paragraph [0052], 17th line therein, it is noted that “dielectric board 105” should be rewritten as --dielectric board 106-- for an appropriate characterization consistent with the labeling in FIG. 4. Page 8, in paragraph [0053], 5th to 8th lines therein, note that use of reference labels (101, 102, 103, 104) to denote “curves” does not appear consistent with the earlier uses of these same reference labels to denote different structural features (e.g. see FIG. 1) and thus appropriate clarification is needed. Page 9, in paragraph [0059], last line therein, should “either side” be rewritten as --opposite sides-- for an appropriate characterization? Page 9, in paragraph [0060], 4th line therein, note that reference labels (L, H) are vague in meaning, especially since those labels do not appear in FIG. 8 and thus appropriate clarification is needed. Page 10, in paragraph [0063], 4th & 5th lines therein, note that the recitation of “can be saved” should be rewritten for an appropriate characterization. Page 10, in paragraph [0065], second & third lines therein, note that the recitation of “2053, 2054, and 2055” should be rewritten as --2053 (FIG. 11), 2054 (FIG. 12) and 2055 (FIG. 13)-- for an appropriate characterization consistent with the labeling in those drawing. Page 12, in paragraph [0076], first and second lines therein, note that the recitation of “the electrical connection may be adopted” is vague in meaning and thus appropriate clarification is needed.  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels and descriptive wording appearing in the indicated drawing for clarity and completeness of description: FIG. 4, “106”; FIG. 5 (1001, 1002, 1003, 1004); FIGS. 5, 14, 15, “Frequency (GHz)”; FIGS. 5, 14, “phase (degree)”; FIG. 15, the parameter associated with the vertical axis in that graph.  Appropriate correction is required.
The drawings are objected to because of the following: In FIGS. 1, 2, note that a reference label --100-- should be provided commensurate with the specification description of those drawings; In FIGS. 8, 16, note that a reference label --200-- should be provided commensurate with the specification description of FIGS. 8 & 16; In FIGS. 16, 17, note that a reference label --201-- should be provided commensurate with the specification description of those drawing.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the different dielectric boards having different thicknesses and different sizes (i.e. claims 4, 5, 15), fixing by riveting or screwing (i.e. claims 6, 9) and the lengths of different dielectric boards being different (i.e. claim 10), respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification needs to provide corresponding descriptions of the lengths on the different board are different (i.e. claim 10), the different dielectric boards having different thicknesses and sizes (i.e. claims 4, 5, 15) and the selecting of a second dielectric board (i.e. claim 24).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 7, line 10, it is noted that it is unclear whether the recitation of “are not connected to each other” would be an accurate characterization of this aspect of the invention, especially since there is still an electrical connection between the feed lines, even though the feeds lines do not physically connect with each other. Appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claims 3, 8, line 1 in each claim, should the term --respective-- be inserted prior to “dielectric”, respectively at these instances for an appropriate characterization?
In claim 7, last line, note that a --,-- should be inserted after “third feed line” for an appropriate characterization.
In claim 14, line 3, should the term --among-- be inserted after “from” for an appropriate characterization?
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Chang et al. 
Chang et al (i.e. FIG. 1) discloses a phase shifter, comprising: an input port (i.e. signal feed-in portion 28) configured for receiving RF signals; a signal output port (i.e. any one of signal feed-out portion 30) configured to output a phase shifted RF signal; a feed line (i.e. any one of transmission lines 23) connected between the input port (28) and the output port (30) and configured to provide a phase shift to the RF signal propagating there through; and a dielectric board (i.e. coupling portion (24) in the form of a step-like dielectric plate) configured to cover a portion of the feed line (23), as evident from FIG. 1. As for the “replaceable” nature of the dielectric board (24), it should be noted that since the dielectric board (24) can be inserted into (and thus also removed from) the phase shifter through openings (i.e. 27d) in side surfaces (i.e. 27c) of a case (i.e. 27), such an arrangement can characterize the dielectric board (24) as being “replaceable”.
Claims 1, 2; 14, 17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Moon et al. 
Moon et al (i.e. Figs. 1 to 7) discloses a phase shifter, comprising: an input port (i.e. port (IN) in Fig. 7) configured for receiving RF signals; a signal output port (i.e. any one of ports (P1 to P5) in Fig. 7) configured to output a phase shifted RF signal; a feed line (i.e. any one of patterns (a, b, c, … o, p) in Fig. 7) connected between the input port (IN) and any one output port and configured to provide a phase shift to the RF signal propagating there through; and a dielectric board (i.e. any one of dielectric sub-plates (124) formed in a mobile plate (12) in Fig. 6) configured to cover a portion of the feed line, as evident from Fig. 7. As for the “replaceable” nature of the dielectric boards (124), it should be noted that since the dielectric board (124) can be inserted into (and thus also removed from) openings in the mobile plate (12), such an arrangement can characterize the dielectric board (124) as being “replaceable”. Regarding claim 2, as evident from Figs. 6 & 7, a plurality of dielectric boards (124) can be provided to cover different portions of the feed line. Regarding claim 14, it is noted that in view of the plurality of dielectric board (124), any one dielectric board can be “selected” as being a “first board”. Regarding claim 17, as evident from Fig. 7, note that in view of the serpentine pattern of the feed line, gaps are necessarily formed between the serpentine patterns of the feed line.
Claims 1, 2, 4; 14, 17 rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by either Butler or Wu et al. 
Butler (i.e. Figs. 1, 2, 5) discloses a phase shifter, comprising: an input port (i.e. input terminal (30) in Fig. 1) configured for receiving RF signals; a signal output port (i.e. output terminal (32) in Fig. 1) configured to output a phase shifted RF signal; a feed line (i.e. any one of center conductors (14, 16) in Fig. 5) connected between the input port (30) and the output port (32) and configured to provide a phase shift to the RF signal propagating there through; and a dielectric board (i.e. any one of dielectric blocks (40, 42) in Figs. 2 & 5) configured to cover a portion of the feed line (14, 16), as evident from Fig. 1 & 2. As for the “replaceable” nature of the dielectric boards (40, 42), it should be noted that since the dielectric board (40, 42) can be attached to (and thus also removed from) springs (i.e. 62), such an arrangement can characterize the dielectric board (40, 42) as being “replaceable”. Regarding claim 2, as evident from Figs. 1 & 2, the dielectric board includes a plurality of (i.e. two) dielectric boards (40, 42) that can be provided to cover different portions of the feed line (i.e. 14, 16). Regarding claim 4, note that in view of the stepped nature of the dielectric boards (40, 42), such dielectric boards can have different thicknesses. Regarding claim 14, it is noted that in view of the plurality of dielectric board (40, 42), any one dielectric board can be “selected” as being a “first board”. Regarding claim 17, as evident from Fig. 1, note that in view of the serpentine pattern of the feed line, gaps are necessarily formed between the serpentine patterns of the feed line.
Wu et al (i.e. Figs. 3-6) discloses a phase shifter, comprising: an input port (i.e. not labeled but necessarily present in Fig. 6) configured for receiving RF signals; a signal output port (i.e. not present but necessarily present in Fig. 6) configured to output a phase shifted RF signal; a feed line (i.e. fixed transmission line (4) in Fig. 6), disposed on a dielectric substrate (i.e. 3), connected between the input port and the output port and configured to provide a phase shift to the RF signal propagating there through; and a dielectric board (i.e. the phase shifting module including a dielectric plate (5) in Figs. 3 & 4) configured to cover a portion of the feed line, as evident from Fig. 6. As for the “replaceable” nature of the dielectric board (5), it should be noted that since the dielectric board (5) can be attached to (and thus also removed from) the phase shifter by using pins (i.e. 14) extending through slots (i.e. 8) to attach with the dielectric boards (5), such an arrangement can characterize the dielectric board (5) as being “replaceable”. Regarding claim 2, as evident from Fig. 6, the dielectric board includes a plurality of dielectric boards (5) that can be provided to cover different portions of the feed line (i.e. first to fourth transmission line portions (4a, 4b, 4c, 4d) in Fig. 6). Regarding claim 4, note that in view of the hollow cavity formed in the dielectric boards (5), such dielectric boards can have different thicknesses. Regarding claim 14, it is noted that in view of the plurality of dielectric boards (5), any one dielectric board can be “selected” as being a “first board”. Regarding claim 17, as evident from Fig. 6, note that in view of the serpentine pattern of the feed line, gaps are necessarily formed between the serpentine patterns of the feed line.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al in view of Sakasai et al. 
As described in the above rejection, Wu et al discloses the claimed invention except for the use of screwing or riveting to attach the dielectric board to the dielectric substrate containing the feed line.
Sakasai et al (i.e. FIG. 2) discloses a dielectric plate (i.e. 12) disposed over and covering a feed line (i.e. signal line 11) that provides phase shift to signals propagating there through. Note that screw members (i.e. 16, 17) attach with the dielectric plate (12) and extend through openings (i.e. 14a, 15a) in a ground plane (i.e. 15) to hold the dielectric plate (12) relative to the feed line (11).
Accordingly, it would have been obvious in view of the references, taken as a whole, to have replaced the pins extending through the slots to attach with the dielectric board in Wu et al with screw members extending through openings to attach with the dielectric plate, such as taught by Sakasai et al. Such a modification would have been considered an obvious substitution of art recognized attachment members that perform the equivalent function in an equivalent manner (i.e. pins or screws extending through slots or opening are considered equivalent), thereby suggesting the obviousness of such a modification.
Claims 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. 
Chang et al, as described in the above rejection, discloses a dielectric board that is insertable into a phase shifter, but does not necessarily discloses selecting a first board from a plurality of dielectric boards.
Accordingly, it would have been obvious to have selected a particular “first” dielectric board (e.g. from a plurality of dielectric boards) to provide a dielectric board having desirable coupling characteristics, especially since such a desirable selection would provide a desirable amount of coupling, as required in Chang et al, thereby suggesting the obviousness of such a modification. Regarding claim 17, as evident from Fig. 6, note that as an obvious consequence of the modification and in view of the serpentine pattern of the feed line, gaps are necessarily formed between the serpentine patterns of the feed line.
Claims 3, 5; 15, 16, 18-22, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McKinzie, III et al discloses a phase shifter having microstrip line disposed on a substrate covered by a dielectric superstrate having s trombone delay line.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee